Case: 17-10930      Document: 00514651270         Page: 1    Date Filed: 09/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-10930
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                     September 21, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

JOSHUA WILLIAM JACKSON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:16-CR-196-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       After the district court held a competency hearing and found Joshua
William Jackson competent to stand trial, it granted his motion to proceed pro
se with the assistance of standby counsel. Jackson later pleaded guilty to using
an interstate commerce facility to aid a racketeering enterprise, receiving a
firearm while under indictment, and cyberstalking. The district court imposed
consecutive sentences totaling 156 months of imprisonment. It also imposed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10930     Document: 00514651270     Page: 2   Date Filed: 09/21/2018


                                  No. 17-10930

concurrent three-year terms of supervised release and ordered Jackson to pay
$839 in restitution and a $300 special assessment.
      As his sole issue on appeal, Jackson argues, through counsel, that his
guilty plea to using an interstate commerce facility to aid a racketeering
enterprise in violation of 18 U.S.C. § 1952(a)(3) was not knowing or voluntary
because the magistrate judge who conducted his rearraignment did not
adequately determine that he understood the nature of the charge or how the
facts related to the charge. Because Jackson did not raise this issue before the
district court, review is for plain error. United States v. Vonn, 535 U.S. 55, 58-
59 (2002). To show plain error, the appellant must show a forfeited error that
is clear or obvious and that affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If the appellant makes such a showing, this
court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      As part of the plea colloquy, the court must address the defendant and
inform him of the nature of the charge against him.              FED. R. CRIM.
P. 11(b)(1)(G). For simple charges, reading the charging document usually
suffices, but for “charges of extreme complexity, an explanation of the elements
of the offense like that given the jury in its instructions may be required.”
United States v. Green, 882 F.2d 999, 1005 (5th Cir. 1989) (internal quotation
marks and citation omitted). The Eleventh Circuit has held that a charge
under § 1952 is a complex charge. United States v. James, 210 F.3d 1342, 1345
(11th Cir. 2000).
      In § 1952, “[t]he term ‘unlawful activity’ includes any business
enterprises involving prostitution offenses in violation of the laws of the state
where committed.” United States v. Clemones, 577 F.2d 1247, 1254 (5th Cir.),
modified, 582 F.2d 1373 (5th Cir. 1978). The elements of the state law violation



                                        2
    Case: 17-10930    Document: 00514651270     Page: 3   Date Filed: 09/21/2018


                                 No. 17-10930

comprising the underlying unlawful activity need not be outlined to
satisfactorily appraise a defendant of the nature of a charge under § 1952(a)(3).
Green, 882 F.2d at 1007. Even if we assume that Jackson’s § 1952(a)(3) charge
was complex, he has not shown a plain error under Rule 11(b)(1)(G), as the
magistrate judge had the prosecutor read the indictment and list the elements
of the offense, and Jackson stated that he understood.
      Conceding that the magistrate judge explained “the bare bones
elements” of the offense, Jackson argues that his plea was not knowing because
the magistrate judge did not explain what facts supported those elements.
Before accepting a guilty plea, a court must make sure “that the factual
conduct to which the defendant admits is sufficient as a matter of law to
constitute a violation of the statute.” United States v. Marek, 238 F.3d 310,
314 (5th Cir. 2001) (en banc); FED. R. CRIM. P. 11(b)(3). The factual resume
provides that Jackson promoted the prostitution of “V.N.” by posting
advertisements online and conversing with potential commercial sex
customers over a cellular phone and that Jackson benefitted financially from
doing so. The facts contained in the factual resume, which Jackson testified
were true and correct, are sufficient to support his conviction under this
standard. See United States v. Trejo, 610 F.3d 308, 313, 317 (5th Cir. 2010);
see also Blackledge v. Allison, 431 U.S. 63, 73-74, (1977) (“Solemn declarations
in open court carry a strong presumption of verity.”).
      Before taking Jackson’s plea, the court confirmed that Jackson had
conferred with standby counsel about pleading guilty and that counsel had no
qualms about his competency and believed his plea would be knowing and
voluntary. Jackson cites no authority that creates any duties beyond those
spelled out in Federal Rule of Criminal Procedure 11 before a court can accept
a guilty plea, even in complex cases or from an otherwise competent defendant



                                       3
    Case: 17-10930    Document: 00514651270     Page: 4   Date Filed: 09/21/2018


                                 No. 17-10930

with mental health problems.      Because Jackson has not shown that the
magistrate judge’s compliance with Rule 11 or district court’s acceptance of his
guilty plea amounted to plain error, the judgment of the district court is
AFFIRMED.




                                       4